DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6 and 8-20 were previously pending and subject to a non-final office action mailed 12/22/2022. Claims 1-2, 9 and 16 were amended; no claim was cancelled or added in a reply filed 06/22/2022. Therefore, claims 1-6 and 8-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 06/22/2022 in regards to 112a rejection have been fully considered but they are not persuasive. The amendment only renames “the storage location” to “a set of projection coordinates” but it does not address the fact that the “updating of the “set of projection coordinates” is not based on “the determination that the obtained current location is within the threshold distance of the defined delivery destination” but it is rather based on the “scanning information received from the scanning device” as supported in paragraph 87 of the specification as filed which states that “In some embodiments, the control system modifies projection coordinates of the projection device based on the scanned position and the determination that the current location is within the threshold distance of the defined delivery destination. For example, the control system 100 can determine a placement of a projection within the storage area from scanning information receiving from scanning device 1500. The control system 100 can then cause a centralized light source of the projector 900 to rotate so point in a particular direction. The control system can then instruct the projector 900 to emit the projection based on the modified projection coordinates.”
Based on the paragraph above “the modifying of the projection coordinates” as a whole is based on scanning information from the scanning device and the current location of the vehicle is within a threshold of the delivery destination. However, said support does not implicitly give support for “the updating of the set of projection coordinates” to be based on “the location of the vehicle” which is a narrower limitation than the first. The paragraph above can only support that “the modifying of the projection coordinates is based in part on the current location of the vehicle is within a threshold of the delivery destination”. Therefore, the 112a rejection is maintained.
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 2 is objected to because of the following informalities: “modifying projection coordinates of the calibrated projection device based on the updated storage location” should read “modifying projection coordinates of the calibrated projection device based on the updated set of projection coordinates”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “updating the storage location of the asset based on the determination that the obtained current location is within the threshold distance of the defined delivery destination”. The limitation is new matter because it lacks support in the specification. The closest support Examiner could find for the limitation is paragraph 86 of the specification as filed which states that “In some embodiments, the control system modifies projection coordinates of the projection device based on the scanned position and the determination that the current location is within the threshold distance of the defined delivery destination. For example, the control system 100 can determine a placement of a projection within the storage area from scanning information receiving from scanning device 1500. The control system 100 can then cause a centralized light source of the projector 900 to rotate so point in a particular direction. The control system can then instruct the projector 900 to emit the projection based on the modified projection coordinates.”
However, the above paragraph only supports that the projection of the modified position is modified based partly on the determination that the current location is within the threshold distance of the defined delivery destination and not that the updating of the position of the package itself is triggered based on said determination. According to paragraph 86, the updating of the position of the package itself could be updated through the scanned position anytime. Therefore, the claim limitation is new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2017/0140329) in view of Kirmani (US 2018/0068266) and Kong (US 9,171,278) in view of High (WO 2017074989) and Stelzer (US 2010/0121480)
 As per claim 1, Bernhardt discloses a system comprising: 
one or more processors (paragraph 4, 11); and 
one or more computer-storage media having one or more instructions stored that, when used by the one or more processors, cause the one or more processors to perform operations comprising (paragraph 4 and 11):
a projection device in the storage area of a delivery vehicle (fig. 9a, item 910);
 obtaining a current location of the delivery vehicle based on detected location data (paragraph 103); and 
based on a determination that the obtained current location is within a threshold distance of the defined delivery destination, activating the calibrated projection device to emit a projection that corresponds to the determined storage location of the asset (paragraph 103-105 and 110).
However, Bernhardt does not disclose but Kirmani discloses initializing a scanning device secured to a storage area of a delivery vehicle (paragraph 31-34, optical camera are made operational to track the packages in the cargo area); determining a storage location and an asset identifier of an asset after the asset is placed within the storage area, the storage location of the asset being determined based at least in part on visual characteristics of the asset identified via the scanning device, wherein the asset identifier is associated with a defined delivery destination (paragraph 47-49, the system determines the location of the package and dimensions of the package ,which Examiner interprets as “identifier”, after the package is placed in the cargo area of the vehicle. The system uses the cameras to match the presence of the package in the cargo area to the information of the package that was recently scanned. The system then confirms the location using weight sensors. )
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Bernhardt does not disclose but Kong discloses calibrating a projection device also secured to the storage area (Col. 7:52-66, Col. 21: 44-63 and Col. 30:45-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kong in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Bernhardt in view of Kirmani does not disclose but High discloses determining, by the scanning device, an asset identifier of an asset, the asset identifier being determined based on a label on the asset (paragraph 21, a camera is used to read tracking identifier as well as dimensions of the package from a label on the package). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to discloses determining, by the scanning device, an asset identifier of an asset, the asset identifier being determined based on a label on the asset as in High in the system executing the method of Bernhardt in view of Kirmani. As in High, it is within the capabilities of one of ordinary skill in the art to have a camera installed within a cargo area of delivery vehicle detect information from a package label to Bernhardt in view of Kong’s invention with the predictable result of detecting the tracking identifier and package dimensions as needed in Bernhardt in view of Kirmani.
However, Bernhardt does not disclose but Stelzer discloses determining, by the user device, a present location of the user device (paragraph 31, 37, the mobile device determines its location) and the calibrated projection device to emit a navigational projection that corresponds to an optimal route to the determined storage location of the asset, wherein the optimal route is determined based on the determined present location and the determined storage location (paragraph 31-37, the projection device projects navigational directions on the floor to guide the picker to the target location of the product).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Stelzer in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Bernhardt discloses obtaining the storage location of the asset based on the determination that the obtained current location is within the threshold distance of the defined delivery destination (paragraph 67, 76, 97, 103-105). However, Bernhardt does not disclose but Kirmani discloses updating a set of projection coordinates  based on the determination that the obtained current location is within the threshold distance of the defined delivery destination (paragraph 65, 70-75, the location of the package is continuously tracked to update the storage location of the package and highlight the package when the vehicle arrives at the destination) ; and modifying projection coordinates of the calibrated projection device based on the updated set of projection coordinates, wherein the projection is emitted based on the modified project coordinates (paragraph 65, 70-75, the location of the package are continuously tracked to update the storage location of the packages and highlight the package when the vehicle arrives at the destination)(please see claim 1 rejection for combination rationale).
As per claim 3, Bernhardt does not disclose but Kirmani discloses the operations further comprising: obtaining additional scanning information from the scanning device, the additional scanning information including an updated scanned position of the asset within the storage area, and wherein the projection coordinates are modified based further on the updated scanned position (paragraph 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 4, Bernhardt discloses wherein the projection includes one of a two dimensional projection, a three dimensional projection, and a holographic image (paragraph 20 and 37).
As per claim 5, Bernhardt does not disclose but Kirmani discloses the operations further comprising: exchanging, with a user device, asset-related data related to a handling of the asset (paragraph 106-108, 110-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6, Bernhardt does not disclose but Kirmani discloses wherein the projection is altered to indicate that the asset is located behind another asset (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 8, Bernhardt discloses the operations further comprising: generating an audible instruction concurrent with the emitted projection (paragraph 109).
As per claim 16, Bernhardt discloses one or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing device, perform a method comprising: 
a projection device in the storage area of a delivery vehicle (fig. 9a, item 910);
determining a physical location of the delivery vehicle based on detected location data (paragraph 5, 40); 
determining a location within the storage area of the delivery vehicle to cause the calibrated projection device to emit a navigational projection based on asset location data that is generated based at least in part on the obtained scanning information (paragraph 84-85, 95-96, 103-105, 110); and  -61-Continuation-In-Part ApplicationAttorney Docket No.: IPP2017007127/294432 
causing the calibrated projection device to emit the navigational projection directed to the determined location based on a determination that the determined physical location of the delivery vehicle is within a threshold distance of the defined delivery destination (paragraph 103-105, 110).
However, Bernhardt does not disclose but Kirmani discloses obtaining an asset identifier for an asset stored within the storage area of the delivery vehicle based on visual scanning information received from a scanning device secured to the storage area of the delivery vehicle, wherein the asset identifier is associated with a defined delivery destination  (paragraph 47-49, the system determines the location of the package and dimensions of the package ,which Examiner interprets as “identifier”, after the package is placed in the cargo area of the vehicle. The dimensions are associated with the delivery destination of the package. The system uses the cameras to match the presence of the package in the cargo area to the information of the package that was recently scanned. The system then confirms the location using weight sensors. )
Emitting a navigation projection based on asset location data that is generated based at least in part on visual characteristics of the asset included in the obtained visual scanning information (paragraph 47-49, 64-65, 69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Bernhardt does not disclose but Kong discloses calibrating a projection device secured to the storage area (Col. 7:52-66, Col. 21: 44-63 and Col. 30:45-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kong in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Bernhardt do not disclose but High discloses obtaining an asset identifier for an asset; wherein the asset identifier is determined from a label on the asset (paragraph 21, a camera is used to read tracking identifier as well as dimensions of the package from a label on the package). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to discloses determining, by the scanning device, an asset identifier of an asset, the asset identifier being determined based on a label on the asset as in High in the system executing the method of Bernhardt. As in High, it is within the capabilities of one of ordinary skill in the art to have a camera installed within a cargo area of delivery vehicle detect information from a package label to Bernhardt’s invention with the predictable result of detecting the tracking identifier and package dimensions as needed in Bernhardt.
However, Bernhardt does not disclose but Stelzer discloses determining, by the user device, a present location of the user device (paragraph 31, 37, the mobile device determines its location) and the calibrated projection device to emit a navigational projection that corresponds to an optimal route to the determined storage location of the asset, wherein the optimal route is determined based on the determined present location and the determined storage location (paragraph 31-37, the projection device projects navigational directions on the floor to guide the picker to the target location of the product).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Stelzer in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 17, Bernhardt discloses wherein the obtained scanning information further includes a scanned position of the asset within the cargo portion (abstract, paragraph 4, 11), the method further comprising: modifying projection coordinates of the projection device based on the scanned position and the determination that the physical location is within the threshold distance of the defined delivery destination, wherein the projection is emitted based on the modified projection coordinates. (paragraphs 67, 76, 97, 103-105).
However, Bernhardt does not disclose but Kirmani discloses visually determining position of the asset within the storage area (paragraph 69-70, 74, 77).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of visually determined position of Kirmani for the scanned position of Bernhardt.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 18, Bernhardt does not disclose but Kirmani discloses wherein the method further comprises obtaining additional visually determined information including an updated visually determined position of the asset within the storage area, and wherein the projection coordinates are modified based further on the updated visually determined position (paragraph 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 19, Bernhardt does not disclose but Kirmani discloses the method further comprising: exchanging, with a user device, asset-related data related to a handling of the asset (paragraph 106-108, 110-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 20, Bernhardt discloses a scanning device secured to the storage area from which the scanning information is obtained (paragraph 41, 51, 84). However, Bernhardt does not disclose but Kirmani discloses wherein the location data is generated based on position data of a scanning device from which the scanning information is obtained (paragraph 23-24, 26, 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2017/0140329) in view of Kirmani (US 2018/0068266) and Kong (US 9,171,278) and Stelzer.
As per claim 9, Bernhardt discloses a computer-implemented method for scanning and locating assets, the method comprising:  
a projection device in the storage area of a delivery vehicle (fig. 9a, item 910);
obtaining, by the computing device, an asset identifier for an asset located within the storage area based on scanning information received from a scanning device secured to the storage area of the delivery vehicle, wherein the asset identifier is determined from a label on the asset and is associated with a delivery destination defined for the asset (fig. 1, paragraph 38, 41, 50-51, 84-85, 91, 93, the scanner is connected to a fixed vehicle computer via wired connection in order to scan the packages, the identifier is scanned from a barcode of the package );
 determining, by the computing device, a current location of the delivery vehicle based on location data received from one or more location sensors (paragraph 103); and 
causing, by the computing device, the calibrated projection device to emit a navigational projection that corresponds to the position of the asset within the storage area based on the asset location data and a determination that the determined current location is within a threshold distance of the defined delivery destination (paragraph 103-105, 110).
However, Bernhardt does not disclose but Kirmani discloses generating, by the computing device, asset location data that is associated with the obtained asset identifier and defines a position of the asset within the storage area based on detected visual characteristics of the asset included in the received scanning information (paragraph 47-49, the system determines the location of the package and dimensions of the package ,which Examiner interprets as “identifier”, after the package is placed in the cargo area of the vehicle. The system uses the cameras to match the presence of the package in the cargo area to the information of the package that was recently scanned. The system then confirms the location using weight sensors).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Bernhardt does not disclose but Kong discloses calibrating, by a computing device, a projection device secured to the storage area (Col. 7:52-66, Col. 21: 44-63 and Col. 30:45-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kong in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Bernhardt does not disclose but Stelzer discloses determining, by the user device, a present location of the user device (paragraph 31, 37, the mobile device determines its location) and the calibrated projection device to emit a navigational projection that corresponds to an optimal route to the determined storage location of the asset, wherein the optimal route is determined based on the determined present location and the determined storage location (paragraph 31-37, the projection device projects navigational directions on the floor to guide the picker to the target location of the product).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Stelzer in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, Bernhardt discloses a scanning device also secured to the storage area (fig. 2, paragraph 41, 51). However, Bernhardt does not disclose but Kirmani discloses wherein the asset location data includes coordinates for the asset within the storage area, the coordinates generated based on the location of a scanning device (paragraph 23-24, 26, 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Bernhardt discloses wherein the received scanning information further includes a scanned position of the asset within the storage area (abstract, paragraph 4, 11), the method further comprising: modifying projection coordinates of the calibrated projection device based on the scanned position and the determination that the current location is within the threshold distance of the defined delivery destination, wherein the projection is emitted based on the modified projection coordinates (paragraphs 67, 76, 97, 103-105).
As per claim 12, Bernhardt does not disclose but Kirmani discloses wherein the method further comprises receiving additional scanning information including an updated scanned position of the asset within the storage area, and wherein the projection coordinates are modified based further on the updated scanned position (paragraph 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 14, Bernhardt does not disclose but Kirmani discloses wherein the method further comprises exchanging, with a user device, asset-related data related to a handling of the asset (paragraph 106-108, 110-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 15, Bernhardt does not disclose but Kirmani discloses wherein the navigational projection is altered to indicate that the asset is located behind another asset (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2017/0140329) in view of Kirmani (US 2018/0068266) and Kong (US 9,171,278) and Stelzer, as disclosed in the rejection of claim 9, in further view of Crabtree (US 5,311,335).
As per claim 13, Bernhardt discloses a light emitting source as a projection device, wherein the navigational projections includes one of a two dimensional projection (fig. 9a, item 910). However, Bernhardt does not disclose but Crabtree discloses a light emitting source to project wherein the projection includes a holographic image (col. 1: 45-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Crabtree in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628